UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

ANIMAL WELFARE INSTITUTE
and FARM SANCTUARY,

                       Plaintiffs,
     v.
                                                DECISION AND ORDER

UNITED STATES DEPARTMENT                 6:18-CV-06626-MAT
OF AGRICULTURE and FOOD
SAFETY INSPECTION SERVICE,

                    Defendants.
__________________________________________

                              INTRODUCTION

     Plaintiffs    Animal    Welfare    Institute     and   Farm   Sanctuary

(“Plaintiffs”) bring this action against defendants United States

Department of Agriculture (“USDA”) and Food Safety Inspection

Service     (“FSIS”)   (collectively,    the    “Defendants”),     alleging

violations of Section 552(a)(2) of the Freedom of Information Act

(“FOIA”).    Docket No. 1.

     Presently before the Court is Defendants’ motion to dismiss

Plaintiffs’ complaint for failure to state a claim and for lack of

subject   matter   jurisdiction,     pursuant    to   Rules   12(b)(6)   and

12(b)(1) of the Federal Rules of Civil Procedure.             Docket No. 5.

For the reasons set forth below, Defendants’ motion is denied.

                               BACKGROUND

     Unless otherwise noted, the following facts are taken from

Plaintiffs’ complaint (Docket No. 1).

     Plaintiffs are non-profit organizations dedicated to promoting

the humane treatment of animals, including farm animals.             Id. at
¶¶ 4, 5.    As part of their mission, Plaintiffs monitor and report

upon the implementation of and compliance with statutory and

regulatory     standards   concerning    the   humane    treatment    of    farm

animals.     Id.     Plaintiffs   rely    on   certain    documents    in    the

possession of Defendants to help them accomplish this mission. Id.

     Defendant USDA is a department of the federal government and

has possession and control of the records requested by Plaintiffs.

Id. at ¶ 6.        FSIS is a division of the USDA, and also has

possession and control of the records requested by Plaintiffs. Id.

at ¶ 7.      FSIS administers the Humane Methods of Slaughter Act

(HMSA) and the Poultry Products Inspection Act (PPIA).                Id.   The

HMSA requires that any meat sold to the United States government,

and livestock imported into the United States, be slaughtered

humanely.    Id. at ¶ 8.    The PPIA requires that poultry processing

facilities be operated in accordance with sanitary practices, and

requires FSIS to inspect poultry processing facilities and to

maintain records of compliance.         Id. at ¶ 9.

     Certain records prepared pursuant to the HMSA and PPIA,

including Noncompliance Records and Memoranda of Interview, are at

issue in this case.    Id. at ¶ 24.      Noncompliance Records serve “as

FSIS’s official notification and documentation of [a regulated

facility’s] failure to meet one or more regulatory requirements.”

Id. at ¶ 25.    A Memorandum of Interview “is a written summary of an

interview between an FSIS inspector and a regulated facility.” Id.


                                   -2-
at ¶ 29.    These records are important, as they serve as evidence of

noncompliance with the HMSA and the PPIA, provide the basis for

supporting     further   enforcement      actions,    and     document   the

communications between an inspector and a regulated facility.            Id.

at ¶¶ 25-32.

     On May 16, 2018, Plaintiffs submitted a FOIA request to the

USDA and FSIS pursuant to 5 U.S.C. §§ 552(a)(2) and (a)(3),

requesting the release and proactive disclosure of records related

to the implementation of the HMSA and PPIA.            Id. at ¶ 42.      The

requested records covered the period from January 2018, until

Defendants’ receipt of the request.        Id. at ¶ 43.       There were two

components to Plaintiffs’ request: (1) the release of the records

directly to Plaintiffs, pursuant to 5 U.S.C. § 552(a)(3), and

(2) the online posting of the records for public inspection (also

referred to herein as the “reading room provision”), and the

proactive disclosure of such records in the future, without waiting

for further FOIA requests, pursuant to 5 U.S.C. § 552(a)(2).             Id.

Regarding    their   request   pursuant    to   5    U.S.C.    §   552(a)(2),

Plaintiffs also requested that, to the extent Defendants had not

determined that the records at issue met the requirements of the

reading room provision, that FSIS make such a determination.             Id.

at ¶ 46.

     On May 31, 2018, FSIS sent Plaintiffs an acknowledgment letter

regarding their request for release of records pursuant to Section



                                   -3-
552(a)(3),      but   did    not    address    the     remaining     portions   of

Plaintiffs’ request, which were made pursuant to Section 552(a)(2).

Id. at ¶ 47.     On July 6, 2018, in a “final response” to Plaintiffs’

request, FSIS provided to Plaintiffs a set of redacted responsive

records, pursuant to 5 U.S.C. § 552(a)(3).              Id. at ¶ 48.      The final

response did not address the portions of Plaintiffs’ request made

pursuant to Section 552(a)(2), i.e., the reading room provision and

proactive disclosure of the records.             Id.

       On July 18, 2018, Plaintiffs filed an administrative appeal,

challenging FSIS’s failure to respond to those portions of their

request.       Id. at ¶ 49.        Plaintiffs informed FSIS that “unless

[Plaintiffs] receive a response to [the] administrative appeal

within 20 working days including a determination that FSIS will

make the requested records available online, [Plaintiffs] will have

no choice but to file suit to compel the agency to comply with

FOIA’s affirmative disclosure mandate.”                 Id.   On July 31, 2018,

FSIS    sent    Plaintiffs     another     letter,      stating    that    it   was

considering their request for proactive disclosure of the records,

and would contact Plaintiffs when a final determination was made.

Id. at ¶ 50.      The letter did not provide a time frame or deadline

for    the   determination,        and   did   not     acknowledge    Plaintiffs’

administrative appeal.         Id.       As more than twenty working days

passed since Defendants received Plaintiffs’ administrative appeal,

Plaintiffs filed suit in federal court.                Id. at ¶ 51.


                                         -4-
                        PROCEDURAL HISTORY

     Plaintiffs filed their complaint on August 23, 2018, alleging

that Defendants violated the above-mentioned provisions of the

FOIA, found at 5 U.S.C. § 552(a)(2).            Docket No. 1 at ¶¶ 52-55.

Plaintiffs seek several forms of both declaratory and injunctive

relief, including that the Court: (1) declare that Defendants are

violating    the FOIA   by    failing   to    make     the    requested   records

available for public inspection in an electronic format; (2) order

that Defendants make the requested records publicly available for

inspection    online;   and    (3)   order     that    Defendants     make     this

information available, both to the general public online and

directly    to   Plaintiffs,    in   the     future,    without     waiting    for

individual FOIA requests for this information.                 Id. at 17-18.

     Defendants filed their motion to dismiss on September 26,

2018.   Docket No. 5.     Defendants seek dismissal of the complaint

pursuant to Fed. R. Civ. P. 12(b)(1) and (b)(6), for lack of

subject matter jurisdiction and for failure to state a claim.                  Id.

at 1.   In the alternative, Defendants seeks an Order pursuant to

28 U.S.C. § 1404(a), transferring the case to the United States

District Court for the District of Columbia.                 Id.

     Plaintiffs filed a response on November 16, 2018 (Docket

No. 9), and Defendants replied on February 6, 2019 (Docket No. 12).




                                     -5-
                               DISCUSSION

     I.    Standard for a Motion to Dismiss

           A.    Fed. R. Civ. P. 12(b)(6)

     To withstand a Rule 12(b)(6) motion to dismiss, the complaint

must plead facts sufficient “to state a claim for relief that is

plausible on its face.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007).     “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).           “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.” Id. Thus, “[w]here a complaint pleads facts that are

merely consistent with a defendant's liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.”   Id. (internal citations and quotation marks omitted).

Determining whether a complaint meets the plausibility standard is

“context-specific”    and   requires    that   the   court   “draw   on   its

judicial experience and common sense.”         Id. at 679.

           B.    Fed. R. Civ. P. 12(b)(1)

     “When considering a 12(b)(1) motion to dismiss for lack of

subject matter jurisdiction, a court must assume as true the

factual allegations set forth in the complaint.”               Freeman v.

Kirisits, No. 16-CV-06668, 2017 WL 475679, at *3 (W.D.N.Y. Feb. 6,


                                  -6-
2017).       “A case is properly dismissed for lack of subject matter

jurisdiction under Rule 12(b)(1) when the district court lacks the

statutory or constitutional power to adjudicate it.”             Luckett v.

Bure, 290 F.3d 493, 496 (2d Cir. 2002) (quotation omitted). “[T]he

plaintiff asserting subject matter jurisdiction has the burden of

proving by a preponderance of the evidence that it exists.”                Id.

“When    a    court   evaluates   a   motion   to   dismiss   for   lack    of

subject-matter jurisdiction, all ambiguities must be resolved and

inferences drawn in favor of the plaintiff.”                  Rehabilitation

Support Servs., Inc. v. Town of Esopus, N.Y., 226 F. Supp. 3d 113,

125 (N.D.N.Y. 2016).

II.           Plaintiffs’ FOIA Claims

      Defendants first argue that Plaintiffs’ FOIA claim alleged

pursuant to Section 552(a)(3) must be dismissed pursuant to Fed. R.

Civ. P. 12(b)(6), because Plaintiffs’ complaint does not allege

that Defendants “improperly withheld agency records,” in violation

of Section 552(a)(3).       See Docket No. 6 at 6-7.

      The Court’s reading of the complaint is that Plaintiffs are

alleging a violation of Section 552(a)(2), rather than a violation

of Section 552(a)(3).       See Docket 1 at 17.       Indeed, Plaintiff’s

complaint alleges that Defendants provided them with responsive

documents to their request pursuant Section 552(a)(3), see Docket

1 at ¶ 48 (“On July 6, 2018, FSIS provided a ‘final response’ to

Plaintiffs’ request. . . .            FSIS provided a set of redacted


                                      -7-
responsive records pursuant to 5 U.S.C. § 552(a)(3)”), an admission

that would seem to defeat any cause of action brought pursuant to

Section 522(a)(3).        In their response papers, Plaintiffs confirm

that this is the case.            See Docket No. 9 at 9 n.2 (“Defendants

fundamentally misconstrue Plaintiffs’ Complaint by asserting that

Plaintiffs have failed to state a claim under a different section

of FOIA, 5 U.S.C. § 552(a)(3). . . .               However, Plaintiffs did not

bring any challenge under that section of FOIA.).                 Accordingly,

Defendants’ motion to dismiss Plaintiffs’ claim brought pursuant to

Section 552(a)(3) is denied as moot.

       Defendants also contend, in a footnote, that there is case law

in the D.C. Circuit holding that only agencies, and not their

components, may be defendants in FOIA suits in district court, and

therefore FSIS should be dismissed as an improper party.                     Docket

No. 6 at 7, n.1.      Specifically, Defendants cite to Mingo v. U.S.

Dep’t of Justice, 793 F. Supp. 2d 447 (D.D.C. 2011), but also

acknowledge that other district courts in the District of Columbia

have held to the contrary, see Jean-Pierre v. Fed. Bureau of

Prisons, 880 F. Supp. 2d 95, 101 (D.D.C. 2012) (“the weight of

authority is that subcomponents of federal executive departments

may,    at   least   in    some    cases,     be    properly   named    as    FOIA

defendants.”).       Recent case law from within the Second Circuit

suggests that a plaintiff may sue agency components under FOIA.

See,    e.g.,   Gizmodo    Media     Group,    LLC     v.   Federal    Bureau    of


                                       -8-
Investigation, 366 F. Supp. 3d 585 (S.D.N.Y. 2019). Given the lack

of controlling precedent and the conflicting case law even within

the D.C. Circuit, the Court declines to dismiss FSIS as a party on

this       basis.      Accordingly,    Defendants’   request   that    FSIS   be

dismissed because it is not a proper party to be sued under the

FOIA is denied.1

       Defendants next contend that Plaintiffs have failed to state

a   claim     under     the   FOIA’s   “reading   room”   provision,   Section

552(a)(2).          See Docket No. 6 at 7.    That section provides:

       (2) Each agency, in accordance with published rules,
       shall make available for public inspection in an
       electronic format--

       (A) final opinions, including concurring and dissenting
       opinions, as well as orders, made in the adjudication of
       cases;

       (B) those statements of policy and interpretations which
       have been adopted by the agency and are not published in
       the Federal Register;

       (C) administrative staff manuals and instructions to
       staff that affect a member of the public;

       (D) copies of all records, regardless of form or format--

       (i) that have been released to any person under paragraph
       (3); and




       1

      Defendants also suggest that Plaintiffs have failed to state a claim
against the USDA. See Docket No. 6 at 7 n.1. The Court disagrees. Plaintiffs
allege that the USDA has possession and control of the records involved in this
case. Docket No. 1 at ¶ 6. Plaintiffs further allege that they submitted their
FOIA request to both the USDA and the FSIS.       Id. at ¶¶ 42, 43.     Although
Plaintiffs’ allege that FSIS was the party that provided them with a response to
their FOIA request (id. at ¶ 47), Plaintiffs also allege that FSIS is the
division of the USDA which administers the HMSA and PPIA, and that the USDA is
involved in the processing of FOIA requests. See id. at ¶¶ 7, 23. At this stage
of the litigation, these allegations are sufficient to state a claim against the
USDA.

                                        -9-
     (ii)(I) that because of the nature of their subject
     matter, the agency determines have become or are likely
     to become the subject of subsequent requests for
     substantially the same records; or
     (II) that have been requested 3 or more times; and

     (E) a general index of the records referred to under
     subparagraph (D).

5 U.S.C. § 552(a)(2)(A-E) (emphasis added).        Plaintiffs’ request

falls within subparagraph D, which requires that Plaintiffs allege:

(1) that the records have been released to any person, and (2) that

due to the nature of the records, the agency determines that they

have become or are likely to become the subject of subsequent

requests for substantially the same records, OR that the records

have been requested three or more times.     Id.

     Defendants concede that Plaintiffs have satisfied the first

prong of the reading room provision by alleging that FSIS released

the documents at least one time, by providing the documents to

Plaintiffs.   See Docket No. 6 at 10 (“Thus, with respect to such

documents, plaintiffs have satisfied the first prong of the reading

room provision by alleging that FSIS released documents at least

once.”).

     Defendants   contend   that    Plaintiffs   have   not,   however,

adequately alleged facts satisfying the second prong of the reading

room requirement.   See id. at 10-11.       Specifically, Defendants

contend that Plaintiffs have failed to allege that the documents

they received - redacted Noncompliance Records and Memoranda of

Interview relating to the enforcement of the HMSA and PPIA for the

time period of January to May 2018 - have been requested at least


                                   -10-
three    times.      Id.   at   10.     Defendants        further     contend     that

Plaintiffs have failed to allege that the USDA or FSIS have made a

determination that the records released to Plaintiffs have been or

are likely to be the subject of multiple requests.                   Id. at 11.     The

Court disagrees.

       Plaintiffs’ complaint contains a heading entitled “Frequent

Requests for Noncompliance Records and Memoranda of Interview,”

where they allege that such documents are “also used by other

advocates    for farm      animal     protection    and       food   safety   and    by

journalists who write about these issues,” and therefore “have been

the subject of frequent FOIA requests for many years.”                   Docket No.

1 at ¶ 34.     The information contained under this heading addresses

the requirements that these records are frequently requested and

that they have been requested at least three times.                      See id. at

¶ 39 (“Plaintiffs and others have submitted at least three FOIA

requests for all Noncompliance Records and Memoranda of Interview

under the HMSA and PPIA generated since enactment of the FOIA

Improvement Act of 2016.”).           For example, the complaint provides

that    “requesters    frequently      submit   .   .     .    broad,   categorical

requests for all Noncompliance Records and Memoranda of Interview

prepared by FSIS,” and references Plaintiffs’ own request in this

case, for “‘all noncompliance records and memoranda of interview,

under the Humane Methods of Slaughter Act’ as well as ‘all records

for non-compliance related to the treatment of poultry under the

PPIA, including noncompliance records and memoranda of interview.’”

Id. at ¶ 35.      The complaint also references FSIS’s FOIA logs, which

                                       -11-
reveal that Plaintiffs and others have submitted at least 135

categorical requests for Noncompliance Records and Memoranda of

Interview, reflecting implementation of the HMSA or PPIA since

2009.   Id. at ¶ 36.   These logs also contain descriptions of the

time period for each FOIA request, and these time periods include

records created between 2004 and the present.        Id. at ¶ 37.

Collectively, these allegations provide sufficient information to

survive a motion to dismiss by articulating that the broad range of

records requested by Plaintiff - i.e., requests for Noncompliance

Records and Memoranda of Interview covering the time period up to

May 2018 - have been requested at least three times.

     Defendants counter by arguing that since Plaintiffs have not

identified three other requesters for the “precise documents that

FSIS released to plaintiffs here,” i.e., “redacted ‘noncompliance

records’ and ‘memoranda of interview’ generated by the FSIS during

the course of its administration and enforcement of the [HMSA] and

[PPIA] covering the time period of January to May 2018,” Plaintiffs

have failed to satisfy the second prong of the reading room

provision.   See Docket No. 6 at 10.    The Court declines to read

such a specificity into Section 552(a)(2)(D).   That provision does

not require that the requests, or the presumed productions as a

whole, be identical, but rather that certain records were covered

by at least three requests.   See 5 U.S.C. § 552(a)(2) (“Each agency

. . . shall make available for public inspection in an electronic

format . . . copies of all records, regardless of form or format .

. . that have been requested 3 or more times.”).        Plaintiffs’

                                -12-
allegation that FSIS has received over 135 categorical requests for

Noncompliance     Records      and   Memoranda   of   Interview   reflecting

implementation of the HMSA or PPIA, which were created between 2004

and the present, covers the range of records released to Plaintiffs

(i.e., Noncompliance Records and Memoranda of Interview generated

by the FSIS pursuant to the enforcement of the HMSA and PPIA, for

the time period of January to May 2018).

     The     complaint    also    contains    allegations   addressing    the

requirement that, because of the nature of their subject matter,

the agency has determined that the records have been or are likely

to become the subject of subsequent requests for substantially the

same records. Plaintiffs point to specific statements made by FSIS

regarding this issue, including that “FSIS recently described the

records at issue in this case as the two most commonly requested

types   of   records     for   FSIS,”   and   “FSIS   stated   that   ‘Humane

Handling,’ ‘Good Commercial Practices,’ and ‘Non-Compliance Records

- all of which are included in Plaintiffs’ request - are ‘Commonly

Requested Records.’”        Id. at ¶ 45.

     Under Rule 12(b)(6), while a complaint need not include

detailed factual allegations, a claim must be plausible on its

face.   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007).             The

complaint must describe the claim in sufficient detail to give each

defendant notice of the essence of the claim and the grounds upon

which it rests.    Id. at 555.       A claim has “facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

                                      -13-
misconduct alleged.”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Whether Plaintiffs will substantiate their claims remains to be

seen.     However, at this stage of the litigation, Plaintiffs have

alleged sufficient factual information that their FOIA claim is

plausible on its face; in other words, to give Defendants notice of

the claim and the grounds upon which it rests.                  Accordingly,

Defendants’ motion to dismiss for failure to state a claim is

denied.

III. The Court’s Jurisdiction to Enforce Production of Records

     Defendants argue that the Court lacks jurisdiction to grant

Plaintiffs’ demand for injunctive relief, i.e., that the Court

ordering the government to make records available to the general

public, by     posting   them   online    pursuant   to   the   reading   room

provision.    Docket No. 6 at 11.        Specifically, Defendants contend

that FOIA’s enforcement provision, 5 U.S.C. § 552(a)(4)(B), grants

power to district courts to “enjoin the agency from withholding

agency records and to order the production of any agency records

improperly withheld from the complainant.”           Id. at 12.   Defendants

cite two cases - again from the District of Columbia - which hold

that the injunctive powers contained in Section 552(a)(4)(B) are

limited to ordering the production of records to the plaintiff,

rather than to the general public.         Id.; see Kennecott Utah Copper

Corp. v. U.S. Dep’t of the Interior, 88 F.3d 1191, 1202-03 (D.C.

Cir. 1996) (“While it might seem strange for Congress to command

agencies to ‘currently publish’ or ‘promptly publish’ documents,

without in the same statute providing courts with power to order

                                   -14-
publication, we think that is exactly what Congress intended.

Section    552(a)(4)(B)         authorizes      district      courts    to    order     the

‘production’       of     agency    documents,        not     ‘publication.’”);         and

Citizens for Responsibility and Ethics in Washington v. U.S. Dep’t

of   Justice,      846    F.3d     1235,      1243    (D.C.    Cir.     2017)     (“Given

Kennecott’s construction of section 552(a)(4)(B), we think it clear

that a court has no authority under FOIA to issue an injunction

mandating that an agency ‘make available for public inspection’

documents       subject    to    the   reading-room         provision    —    the   third

category of relief [plaintiff] seeks.”). In Citizens, however, the

Court noted that courts have “wide latitude . . . to fashion

remedies under FOIA, including the power to issue prospective

injunctive relief.” Id. at 1242. Accordingly, Plaintiffs’ request

that the Court order Defendants to proactively produce to them

certain records appears to be proper.

      In   response,       Plaintiffs         argue   that     the    cases     cited   by

Defendants       are    non-binding     decisions.           Docket    No.    9   at    16.

Plaintiffs further contend that the Second Circuit has determined

that Section 552(a)(4)(B) references remedial power, rather than

subject matter jurisdiction. Id. at 16-17; see also Main St. Legal

Servs., Inc., v. Nat’l Sec. Council, 811 F.3d 542, 566 (2d Cir.

2016) (“Based on its text, we construe § 552(a)(4)(B) to reference

remedial power, not subject-matter jurisdiction.                       The highlighted

language does not speak to the court’s ability to adjudicate a

claim, but only to the remedies that the court may award. . . .

Because     §     552(a)(4)(B)         does     not    implicate        subject-matter

                                           -15-
jurisdiction,      we   conclude    that     the    district    court   properly

dismissed the complaint on the merits pursuant to Fed. R. Civ.

P. 12(b)(6).”).         In that regard, Defendants’ motion to dismiss

based on a lack of subject matter jurisdiction should have been

brought pursuant to Fed. R. Civ. P. 12(b)(6), rather than pursuant

to Fed. R. Civ. P. 12(b)(1).

     Plaintiffs further contend that, even assuming the Court lacks

authority to grant their request for injunctive relief, the Court

may nonetheless grant Plaintiffs at least declaratory relief.

Therefore, it is not necessary for the Court to decide, at this

stage   of   the   litigation,     whether    it    has   the   power   to   grant

Plaintiffs injunctive relief of ordering Defendants to produce the

relevant documents to the general public under the reading room

provision.    Docket No. 9 at 18.

     The Court recognizes that it may convert Defendants’ 12(b)(1)

motion for lack of subject matter jurisdiction to a motion to

dismiss for failure to state a claim.              However, the Court declines

to do so in this case.       See Newsom-Lang v. Warren Internat’l, 129

F. Supp. 2d 662, 666 (S.D.N.Y. 2001) (acknowledging the court’s

power to convert improperly filed Rule 12(b)(1) motion to 12(b)(6)

motion for failure to state a claim, or to a motion for summary

judgment, but declining to do so).             In declining to do so, the

Court is particularly cognizant of the absence of controlling

authority holding that the Court does not have the power to order

injunctive relief when an agency violates 5 U.S.C. § 522(a)(2).

The provision at issue - Section 552(a)(4)(B) - provides that “the


                                     -16-
district court of the United States . . . has jurisdiction to

enjoin the agency from withholding agency records and to order the

production of any agency records withheld from the complainant.”

5 U.S.C. § 552(a)(4)(B) (emphasis added).                Despite out-of-circuit

case law holding to the contrary, a plain reading of this section

seems to suggest that a district court has both the authority to

enjoin   the   agency    from     withholding        records    (i.e.,    injunctive

relief), and to order the production of any agency records withheld

from a particular plaintiff, which would appear to cover the

reading room provision.           Defendants’ argument, however, suggests

that there is virtually no meaningful remedy for parties aggrieved

under the reading room provision.                This runs contrary to Section

552's purpose,      which    is      to   “require    agencies     of    the   Federal

Government to make certain agency information available for public

inspection and copying and to establish and enable enforcement of

the right of any person to obtain access to the records of such

agencies, subject to statutory exemptions, for any public or

private purpose.”       See H.R. Rep. 104-795, at *2 (emphasis added).

As explained above, the allegations contained in the complaint are

otherwise sufficient and, at this stage of the litigation, the

Court declines to dismiss Plaintiffs’ complaint on this basis.

IV.         Transfer of Venue

       In the alternative, Defendants request that the Court transfer

venue of the case to the United States District Court for the

District of Columbia.        Docket No. 6 at 13.               While acknowledging

that   venue   is   proper      in    the   Western     District    of    New   York,

                                          -17-
Defendants nonetheless contend that the Court should transfer the

case to the District of Columbia, for the following reasons:

plaintiff Animal Welfare Institute has its principal place of

business in Washington, D.C., the records at issue are alleged to

be located in Washington, D.C., and under the FOIA venue statute,

the District of Columbia is the default jurisdiction for the

litigation of FOIA cases.   Id. at 14-15.

     Title 28, United States Code, Section 1404 provides, “[f]or

the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any

other district or division where it might have been brought or to

any district or division to which all parties have consented.”

28 U.S.C. § 1404(a).   “The determination whether to grant a change

of venue requires a balancing of conveniences, which is left to the

sound discretion of the district court.”     Filmline Productions,

Inc. v. United Artists Corp., 865 F.2d 513, 520 (2d Cir. 1989).   A

district court may consider, inter alia, the following factors when

determining whether to grant a motion to transfer venue: “(1) the

plaintiff’s choice of forum, (2) the convenience of witnesses,

(3) the location of relevant documents and relative ease of access

to sources of proof, (4) the convenience of parties, (5) the locus

of operative facts, (6) the availability of process to compel the

attendance of unwilling witnesses, and (7) the relative means of

the parties.”   New York Marine and General Ins. Co. v. Lafarge

North America, 599 F.3d 102, 112 (2d Cir. 2010) (quoting D.H. Blair

& Co., Inc. v. Gottdiener, 462 F.3d 95, 106–07 (2d Cir. 2006)).

                                -18-
Plaintiff’s choice of forum is generally “entitled to substantial

deference.” See Gross v. British Broadcasting Corp., 386 F.3d 224,

230 (2d Cir. 2004).       The party moving for transfer must show by

clear and convincing evidence that the factors favor the transfer.

N.Y. Marine, 599 F.3d at 113–114.

      Defendants have failed to satisfy their burden to demonstrate

by clear and convincing evidence that the above-mentioned factors

favor transfer to the District of Columbia.             Defendants make only

conclusory, unsupported statements regarding the convenience of the

parties,   and    fail   to   address   several   of    the   above-mentioned

factors, including Plaintiff’s choice of forum, the convenience of

witnesses, the relative ease of access to sources of proof, the

locus of operative facts, ability to compel unwilling witnesses,

and the relative means of the parties.            See Hernandez v. Graebel

Van Lines, 761 F. Supp. 983, 987 (E.D.N.Y. 1991) (moving party

“must support the application with an affidavit containing detailed

factual statements relevant to the factors set forth above. . .

.”); Riso Kagaju Corp. v. A.B. Dick Co., 300 F. Supp. 1007, 1010

(S.D.N.Y. 1969) (“the primary element of an adequate presentation

is the submission of affidavits detailing the names and location of

the potential principal witnesses and the substance of their

testimony, so that the Court may evaluate — not speculate upon —

the   actual     probability    of   securing     the   asserted    increased

convenience offered by the proposed transferee district.”).

      Considering all of the relevant factors and giving substantial

deference to Plaintiffs’ choice of forum, the Court finds that

                                     -19-
Defendants have not shown by clear and convincing evidence that

venue     is    more      appropriate    in    the    District    of   Columbia.

Accordingly, Defendants’ motion for a change of venue is denied.

                                 CONCLUSION

     For the foregoing reasons, Defendants’ motion to dismiss for

failure    to     state    a   claim    and    for   lack   of   subject   matter

jurisdiction is denied.         Defendants’ motion in the alternative for

transfer of the case to the United States District Court for the

District of Columbia is also denied.

     ALL OF THE ABOVE IS SO ORDERED.

                                               S/Michael A. Telesca


                                             MICHAEL A. TELESCA
                                        United States District Judge


Dated:         July 15, 2019
               Rochester, New York




                                        -20-
